 
Exhibit 10.2

VENDOR
SERVICE AGREEMENT




THIS SERVICE AGREEMENT (“Agreement”) is entered into effective this 28th day of
Dec., 2005 (the “Effective Date”), by and between Pilgrim’s Pride Corporation, a
Delaware corporation with its headquarters at 4845 Hwy. 271 North, Pittsburg,
Texas 75686 (“Pilgrim’s Pride”) and Pat Pilgrim d/b/a Pat Pilgrim Farms (the
“Vendor”), whose address is 1535 Loop 179, Pittsburg, TX 75686, referred to in
this Agreement separately as a “Party” or collectively as the “Parties”.




WITNESSETH:


WHEREAS, Pilgrim’s Pride desires Vendor to provide services as mutually agreed
upon by the Parties as more fully set forth in Exhibit “A” attached hereto and
incorporated herein by reference (the “Services”); and


WHEREAS, Vendor is experienced in all facets of the Services and is agreeable to
providing such Services for Pilgrim’s Pride.


NOW, THEREFORE, in consideration of the mutual promises contained herein and
subject to all terms and conditions hereof, Pilgrim’s Pride and Vendor agree as
follows:


1. Scope of Vendor’s Authority.



 
Pilgrim’s Pride authorizes Vendor to provide the Services specified on Exhibit
“A” attached hereto and incorporated herein by reference. Vendor shall not
commence said Services without the authorization of Pilgrim’s Pride.



2. Fees and Charges.



 
In consideration of the Services performed by Vendor, Pilgrim’s Pride agrees to
pay Vendor the service fees and other charges as specified on Exhibit “B”
attached hereto and incorporated herein by reference within 30 days from the
later of i) the date of receipt of invoice at the following listed address or
ii) upon acceptance of the Services as being satisfactory to Pilgrim’s Pride.
All invoices must be sent to Pilgrim’s Pride at the following address:



Pilgrim’s Pride Corporation
P.O. Box 5000
Pittsburg, Texas 75686
Attn: Accounts Payable


Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


3. Term and Termination.
 

3.1.  
The Initial Term of this Agreement is up to one (1) calendar year, beginning on
the Effective Date and ending on December 31st of the year in which such
Agreement is executed by the Parties. This Agreement will automatically renew
for another one (1) year term on each January 1st following the Effective Date
(the “Renewal Term”), unless otherwise terminated in accordance with the
provisions of this section.




3.2.  
Either Party may terminate this Agreement, with or without cause, by giving the
other Party sixty (60) days prior written notice of termination using the notice
procedure described in Section 11 below.




3.3.  
This Agreement may be terminated by either Party by providing written notice of
“Immediate Termination” to the other Party in any of the following
circumstances:




3.3.1.  
if a Party fails to pay any amount owed to the other Party under this Agreement
within ten (10) days after receipt of written “Late Notice” demanding payment;
or




3.3.2.  
if a Party fails to cure a breach of a material provision of this Agreement,
other than non-payment of any amount owed to the other Party hereunder, within
thirty (30) calendar days after receipt of written notice demanding cure.




3.4  
This Agreement will be terminated immediately by Pilgrim’s Pride in any of the
following circumstances:




3.4.1  
If Vendor becomes the subject of an insolvency or bankruptcy proceeding or makes
an assignment of all or substantially all of its assets for the benefit of its
creditors;




3.4.2  
If Vendor has not provided any Services to Pilgrim’s Pride during the previous
calendar year.




3.5  
Upon termination of this Agreement, Vendor shall return to Pilgrim’s Pride all
originals and copies of documents provided by Pilgrim’s Pride for purposes of
this Agreement.



4. Representations of Vendor.


Vendor represents and warrants as follows:



4.1  
It will comply with all applicable laws, rules and regulations governing the
provision of Services and the performance of its dutites under this Agreement.

 
Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------



4.2  
It is duly authorized and licensed to perform the Services and its duties
hereunder in each jurisdiction in which it will act.




4.3  
It will maintain insurance requirements per Section 5 below and agrees that
Pilgrim’s Pride can withold payment for Services if and for so long as it fails
to comply with Section 5.



5. Insurance.


Vendor agrees to maintain in effect insurance coverage with reputable insurance
companies covering worker’s compensation and employer liability (or other
reasonable equivalent, as soley determined by Pilgrim’s Pride’s Risk Management
Department, such as excess employer’s indemnity insurance or excess worker’s
compensation) excess insurance, auto liability, commercial general liability,
including product liability/completed operations, all with such limits as are
sufficient to protect Vendor and Pilgrim’s Pride from the liabilities insured
against by such coverage. Vendor’s insurance described herein shall be primary
and not contributory with Pilgrim’s Pride’s insurance with respect to
obligations resulting from the negligence of Vendor.


Vendor shall have the following minimum requirements on their Certificate of
Insurance.


   General Liability
General Aggregate$2,000,000
Products/Completed Operations$1,000,000
And/or Professional Liability $1,000,000 (if applicable)
Each Occurrence$1,000,000


Automobile Liability
Combined Single Limit$1,000,000


Workers Compensation   Statutory


Employers' Liability
Each Accident $100,000
Policy Limit $500,000
Each Employee $100,000


Pilgrim's Pride Corporation is to be listed as an Additional Insured on General
Liability and Auto policies. A 30-day notice of cancellation is also required.
Pilgrim's Pride Corporation reserves the right to modify these requirements as
deemed necessary for the risk presented to Pilgrim's Pride Corporation.


The certificate holder address should read as follows:


Pilgrim's Pride Corporation
Attn: Risk Management
4845 Hwy. 271 N
P.O. Box 93
Pittsburg, TX 75686


Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


6. Indemnification.



6.1.  
Each Party shall indemnify and hold harmless the other Party and all of its
directors, officers, employees and agents (the “Indemnitees”) from and against
any claims, losses, damages, liens, judgments, awards, penalties or other costs
or expenses (including, but not limited to, any reasonable attorneys’ fees), and
defend, at such Party’s cost, each Indemnitee against any threatened, pending or
initiated claim, action, litigation, suit, arbitration, mediation or proceeding,
arising out of or connected with a violation of law by such Party, a breach of
such Party’s obligations under this Agreement, or any negligence or willful
misconduct by any employee, agent, contractor or other representative of such
Party. Parties shall notify each other as soon as reasonably practicable of any
such claim, action, litigation, suit, arbitration, mediation or proceeding and
provide the other Party with reasonable assistance in the defense thereof;
provided that such delay or failure to deliver any such notice shall not relieve
either Party’s obligations under this provision except to the extent such delay
or failure materially prejudices either Party’s obligations hereunder.




6.2.  
Termination of this Agreement shall not relieve either Party of its respective
obligations of indemnification under this section.



7. Confidentiality.



 
Vendor acknowledges that its employees and other representatives will be exposed
to confidential and proprietary information of Pilgrim’s Pride during the
ordinary course of providing the services contemplated by this Agreement. Vendor
agrees to use its best efforts and to cause its employees and other
representatives to use the same degree of care to maintain the confidentiality
of such information as it would and/or does with respect to its own proprietary
and confidential business information. Vendor agrees to refrain from disclosing
any part of Pilgrim’s Pride’s confidential and proprietary information to a
third party. Vendor further agrees not to use any confidential and proprietary
business information of Pilgrim’s Pride for any purpose other than the
performance of the Services described hereunder.



8. Audit.


Vendor shall keep accurate books of account and records covering all
transactions involving the products and/or services provided by Vendor.
Pilgrim’s Pride, or its authorized representatives, shall have the right, during
normal business hours, to examine such books and records to the extent necessary
to determine Vendor’s compliance with the supply of the products and/or services
under this Agreement. All such books and records shall be kept available during
the term of business relationship and for at least three (3) years after their
creation.
 
Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


9. No Gratuities.


Neither Party will offer or provide to the employees, agents or other
representatives of the other Party any favors, gratuities, gifts, payments, or
anything of value, whether or not in an attempt to influence such person’s
administration of the provisions of Agreement or to otherwise gain unfair
advantage individually and/or relative to competing suppliers/vendors.


Additionally, each Party will immediately report to the other Party any requests
made for favors, gratuities, gifts, payments, or anything of value by employees,
agents or other representatives of such Party and will cooperate with respect to
any inquiry or investigation being conducted related to such activities or
alleged activities. Pilgrim’s Pride has established its PRIDE Line with the
toll-free number of 1-888-536-1510 to report any unethical conduct.




10. Amendment and Waiver.


10.1 This Agreement and the Exhibits attached hereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
shall not be amended except in a writing duly signed by both Parties to this
Agreement.


10.2 The failure of either Party to insist upon strict adherence to any term or
condition of this Agreement on any occasion shall not constitute a waiver of
such Party’s rights to insist upon strict adherence to such term or provision on
a subsequent occasion. Any of the terms or provisions of this Agreement may be
waived at any time, and from time to time, in writing by the Party entitled to
the benefit thereof without impairing or diminishing any other term or provision
hereof. Waiver by either Party of a breach of any term or provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach.




11. Notice.
 
All notices, requests and other communications (“Notices”) required or permitted
to be given under this Agreement shall be given in writing and shall be deemed
duly delivered if delivered personally with receipt acknowledged, if delivered
by an overnight delivery service such as UPS or FedEx, or by United  States
registered or certified first class mail, postage paid, return receipt
requested, addressed to the Parties at the following addresses, or such other
address as any Party may specify hereinafter by giving notice to the other Party
in accordance with the procedure outlined in this section:


Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


    If to Pilgrim’s Pride: 


Pilgrim’s Pride Corporation
4845 Hwy. 271 N
Pittsburg, Texas 75686
Attn: Risk Management - Contracts
Telephone: 903-434-1000
 
 
If to Vendor:


Pat Pilgrim
1535 Loop 179
Pittsburg, TX 75686
Telephone: 903-856-0316


Notices shall be deemed duly received on the date of confirmed delivery.


12. Assignment.


Except for merger, sale or acquisition of Pilgrim’s Pride, neither Party may
assign its rights and obligations under this Agreement without the prior written
consent of the other Party. All representations, convenants and warranties of
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successor or permitted assigns. Nothing in this Agreement is
intended or shall be construed to confer upon or give to any person or entity
other than Pilgrim’s Pride and Vendor any right, remedy or claim hereunder.




13. Severability.


If any provision of this Agreement shall be declared invalid or unenforceable,
the remainder of this Agreement shall not be affected thereby and shall remain
in full force and effect.




14. Dispute Resolution.


If a dispute arises from or relates to transactions between the Parties, the
Parties shall endeavor to settle the dispute first through direct discussions
and negotiations. If the dispute cannot be settled through direct discussions,
the Parties shall endeavor to settle the dispute by mediation under the
Mediation Rules of the American Arbitration Association before recourse to the
arbitration procedures contained in this Agreement. If a dispute has not been
resolved within 90 days after the written notice beginning the mediation process
(or a longer period, if the Parties agree to extend the mediation), the
mediation shall terminate and the dispute shall be settled by binding
arbitration in Dallas, Texas or such other location as agreed upon by the
Parties.  The arbitration will be conducted in accordance with the procedures in
this document and the Rules of the American Arbitration Association in effect on
the date of the engagement letter, or such other rules and procedures as the
Parties may designate by mutual agreement.  In the event of a conflict, the
provisions of this document will control.


Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


The arbitration shall be conducted by a single arbitrator as agreed upon by the
Parties. If the Parties cannot agree on a single arbitrator, the arbitration
will be conducted before a panel of three arbitrators, one selected by each
Party and the third arbitrator selected by the Parties’ two arbitrators from a
panel provided by the American Arbitration Association.  Any issue concerning
the extent to which any dispute is subject to arbitration, or concerning the
applicability, interpretation, or enforceability of these procedures, including
any contention that all or part of these procedures are invalid or
unenforceable, shall be governed by the agreement between the Parties and the
Federal Arbitration Act and resolved by the arbitrators.  No potential
arbitrator shall be appointed unless he or she has agreed in writing to abide
and be bound by these procedures.


The individual arbitrator or the arbitration panel shall have no power to award
non-monetary or equitable relief of any sort.  The arbitrator/panel shall also
have no power to award (a) damages inconsistent with any applicable agreement
between the Parties or (b) punitive damages or any other damages not measured by
the prevailing Party’s actual damages; and the Parties expressly waive their
right to obtain such damages in arbitration or in any other forum.  In no event,
even if any other portion of these provisions is held to be invalid or
unenforceable, shall the arbitrator/panel have power to make an award or impose
a remedy that could not be made or imposed by a court deciding the matter in the
same jurisdiction.


Discovery shall be permitted in connection with the arbitration only to the
extent, if any, expressly authorized by the arbitration panel upon a showing of
substantial need by the Party seeking discovery.


All aspects of the arbitration shall be treated as confidential.  The Parties
and the arbitrator/panel may disclose the existence, content or results of the
arbitration only as provided in the Rules or by the Parties.  Before making any
such disclosure, a Party shall give written notice to all other Parties and
shall afford such Parties a reasonable opportunity to protect their interests.


The result of the arbitration will be binding on the Parties, and judgment on
the arbitration award may be entered in any court having jurisdiction. The
prevailing Party in any dispute that is resolved by this dispute resolution
process shall be entitled to recover from the other Party reasonable attorneys’
fees, costs and expenses incurred by the prevailing Party in connection with
such dispute resolution process.
 
Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


15. Jurisdiction and Venue.


The provision for products and/or services between the Parties will be deemed to
have been made and will be construed and interpreted in accordance with the laws
of the State of Texas. If any matters in dispute are required to be settled by
litigation, such trials will be decided by a judge. THE PARTIES WAIVE TRIAL BY
JURY IN ANY SUCH ACTION(S) AND CONFIRM THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO THEIR BUSINESS TRANSACTIONS. For any such action(s) related to their business
transactions or enforcement of any arbitration, the Parties submit themselves to
the jurisdiction of the state or federal courts located in Dallas, Texas.




IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.




PILGRIM’S PRIDE CORPORATION PAT PILGRIM d/b/a Pat Pilgrim Farms:    
 


By: /s/ Richard A. Cogdill    By: /s/ Pat Pilgrim   


Name:  Richard A. Cogdill    Name:  Pat Pilgrim   


Title: Exec.V.P., CFO, Sec. & Treas.   Title: Owner PPF   


Date: 1/3/06      Date: 12-28-05   






/s/ TT   
Tim Thomas (Initials)
Sr. V.P. - Procurement
 
Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------




EXHIBIT A


SERVICES






Vendor agrees to provide the following “Services:”



·  
Any Services requested by Pilgrim’s Pride and mutually agreed upon by the
Parties.


 
 
Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


 
EXHIBIT B
 
 
 


FEES AND CHARGES






______________________________________________________fees are as follows:
 
 

 
Service Agreement FINAL 12-19-05.doc

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 




 

